                                                                                 Case 2:14-cv-00464-SMM Document 44-1 Filed 05/30/19 Page 1 of 1




                                                                            1

                                                                            2

                                                                            3

                                                                            4

                                                                            5

                                                                            6
                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                            7
                                                                                                          FOR THE DISTRICT OF ARIZONA
                                                                            8
                                                                            9
                                                                                 Ms. Crystal Sheehan, an individual,               No. 2:14-CV-00464-SMM
                                                                           10
                                   1850 NORTH CENTRAL AVENUE, SUITE 2400
T HE C AVANAGH L AW F IRM , P.A.




                                                                           11                                Plaintiff,
                                         PHOENIX, ARIZONA 85004-4527




                                                                                 v.                                                ORDER OF DISMISSAL WITH
                                                                           12                                                      PREJUDICE
                                                (602) 322-4000




                                                                                 Romulus, Inc. d/b/a IHOP,
                                                                           13

                                                                           14                                Defendant.

                                                                           15           Upon the Stipulation of the parties, and for good cause appearing,
                                                                           16           IT IS HEREBY ORDERED that the above-entitled cause is hereby dismissed, with
                                                                           17   prejudice, with all parties bearing their own costs and attorneys’ fees.
                                                                           18           DATED this           day of                      , 2019.
                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25
                                                                           26

                                                                           27

                                                                           28
                                                                                8964465_1
